IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MARIA MCMILLIN, AN INDIVIDUAL,                         No. 850,65
                                  Appellaqt,
                              Ks.
                 ROBERT TVOMPSON, INDIVIDUALLY
                                                                             FILE
                 AND AS FRANCHISEE; AND TYRON                                DEC 14 2022
                 HENDERSON, I&DIVIDUALLY,                                    ELIZABETH    ROWN \
                                                                                   SU     E COURT
                                   Res ondents.
                                                                        BY
                                                                                         LERK




                                      ORDER DIWISSING APPEAL!.

                             Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. .NRAP 42(!)).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           PAZAOETH B 0

                                                           BY:


                 cc:   Hon. Bita Irager, District J,udge
                       Patrick N. Chapin, Settlement Judge
                       Mainor Wirth
                       Morris Law Center
                       Hall Jaffe & Clayton, LLP
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01 1947
                                                                                22-51tLti